OVERSUBSCRIPTION AGREEMENT THIS AGREEMENT (the “Agreement”) has been entered into as of February 10, 2008, by and between: CATALYST PAPER CORPORATION, a corporation governed under the laws of Canada (“Catalyst”) - and - THIRD AVENUE TRUST, a Delaware business trust on behalf of THIRD AVENUE INTERNATIONAL VALUE FUND, a registered investment company under the U.S. Investment Company Act of 1940, as amended (“TAVIX”). WHEREAS, Catalyst or an affiliate of Catalyst is contemporaneously entering into the Snowflake Purchase Agreement to acquire certain newsprint assets located in the State of Arizona and the issued and outstanding shares of capital stock of The Apache Railway Company (the “Snowflake Acquisition”) from Abitibi Consolidated Sales Corporation; AND WHEREAS, Catalyst proposes to effect an offering of transferable rights (“Rights”) to acquire subscription receipts of Catalyst (“Subscription Receipts”), each Subscription Receipt being convertible into one common share of Catalyst (“Common Shares”) upon the closing of the Snowflake Acquisition, to the holders of record of its Common Shares pursuant to a short form prospectus to raise proceeds of not less than $125,000,000 and not greater than $126,000,000 (the “Offering Amount”) to be used to fund a portion of the purchase price for the Snowflake Acquisition (the “Rights Offering”); AND WHEREAS, BMO Nesbitt Burns Inc. and Genuity Capital Markets (together, the “Standby Purchasers”) have entered into a standby purchase agreement of even date herewith (the “Standby Purchase Agreement”) pursuant to which the Standby Purchasers have severally (and not jointly and severally) agreed to purchase up to an aggregate of 50% of the Offering Amount of Subscription Receipts that are not otherwise purchased under the Rights Offering (whether by other shareholders or by TAVIX pursuant to the terms and conditions set forth in this Agreement); AND WHEREAS, TAVIX is prepared to agree to exercise its Basic Subscription Privilege and its Additional Subscription Privilege to subscribe for up to an aggregate of 50% of the Offering Amount of Subscription Receipts under the Rights Offering pursuant to, and subject to the limitations contained in, this oversubscription agreement (this “Agreement”); NOW THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto have agreed as set forth below. ARTICLE 1 INTERPRETATION 1.1 Definitions.In this Agreement, unless something in the subject matter is inconsistent therewith, terms used as defined terms herein shall have the respective meanings ascribed thereto in the preamble or recital clauses of this Agreement, or in Section 1.1 or elsewhere in Standby Purchase Agreement, a complete copy of which is annexed hereto. 1.2 Headings, etc.The division of this Agreement into articles, sections, paragraphs and clauses and the provision of headings are for the convenience of reference only and shall not affect the construction or interpretation of this Agreement. The terms “this Agreement”, “hereof”, “hereunder” and similar expressions refer to this Agreement as a whole and not to any particular article, section, paragraph, clause or other portion hereof and include any agreement or instrument supplemental or ancillary hereto. Unless something in the subject matter or context is inconsistent therewith, references herein to articles, sections, paragraphs or clauses are to articles, sections, paragraphs or clauses of this Agreement. 1.3 Plurality and Gender.Words importing the singular number only shall include the plural and vice versa, words importing the masculine gender shall include the feminine and neuter genders and vice versa and the words importing persons shall include individuals, partnerships, trusts, corporations, governments and governmental authorities and vice versa. 1.4 Currency.Unless otherwise specifically stated, all references to dollars and cents in this Agreement are to the lawful currency of Canada. 1.5 Governing Law.This Agreement shall be governed by, interpreted and enforced in accordance with the laws of the Province of Ontario and the federal laws of Canada applicable therein.Each party hereby unconditionally and irrevocably submits to the non-exclusive jurisdiction of the courts of the Province of Ontario and to the non-exclusive jurisdiction of the Federal and State courts situated in New York County, New York, in respect of all matters arising out of this Agreement. 1.6 Severability.If any provision of this Agreement is determined to be invalid or unenforceable in whole or in part, such invalidity or unenforceability shall attach only to such provision or part thereof and the remaining part of such provision and all other provisions hereof shall continue in full force and effect. The parties hereto agree to negotiate in good faith a substitute provision which shall be as close as possible to the intention of any invalid or unenforceable provision as may be valid or enforceable. The invalidity or unenforceability of any provision in any particular jurisdiction shall not affect its validity or enforceability in any other jurisdiction where it is valid or enforceable. 1.7 Statutes.Any reference to a statute, act or law shall include and shall be deemed to be a reference to such statute, act or law and to the regulations, instruments and policies made pursuant thereto, with all amendments made thereto and in force from time to time, and to any statute, act or law that may be passed which has the effect of supplementing or superseding such statute, act or law so referred to. ARTICLE 2 OVERSUBSCRIPTION COMMITMENT 2.1 Conduct of Rights Offering.Subject to and in accordance with the terms hereof, Catalyst intends to offer, in accordance with Securities Laws, the Rights, the Subscription Receipts issuable upon the exercise of the Rights and the Common Shares underlying the Subscription Receipts pursuant to the Prospectus to Persons that are the holders of record of Common Shares in the Qualifying Jurisdictions. 2.2 Oversubscription Commitment; Catalyst’s Information.Subject to and in accordance with the limitation set out in this Section 2.2 and the other terms hereof, if Catalyst proceeds with the Rights Offering, TAVIX agrees to fully exercise its Basic Subscription Privilege prior to the Last Day (as defined below) to subscribe for and purchase its pro rata share of the Subscription Receipts, and to exercise its Additional Subscription Privilege to subscribe for an additional number of Subscription Receipts that are not otherwise subscribed for in the Rights Offering by holders of Rights prior to the Expiry Time, at the Exercise Price, up to but in no event exceeding such number of Subscription Receipts as have an aggregate purchase price of $62,500,000, subject to adjustment as described herein.For purposes of clarification, TAVIX will not oversubscribe for Subscription Receipts in an amount which, when combined with Subscription Receipts acquired by TAVIX pursuant to exercise of its Basic Subscription Privilege, together with the aggregate amount of Subscription Receipts subscribed for by Other TAM Clients (as defined below) through their respective exercise of their separate Basic Subscription Privilege and Additional Subscription Privilege, would cause the total subscriptions by TAVIX and such Other TAM Clients to exceed $62,500,000, or fifty percent (50%) of the Rights Offering, whichever is less. From time to time during the Rights Offering at the request by or on behalf of TAVIX, and by 10:00 a.m., Toronto time, on the final Business Day during the term of the Rights Offering on which subscriptions and payment may be effected by holders of
